DETAILED ACTION

Rejoinder
Claims 1-8 and 17-20 are allowable.  Claims 9-16, previously withdrawn from consideration as a result of a restriction requirement, require all of the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Groups I and II, as set forth in the Office action mailed on 03/25/2021, is hereby withdrawn, and claims 9-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Information Disclosure Statement
Two (2) information disclosure statement(s) (IDS) submitted on 05/13/2021 and 07/30/2021 were filed after the mailing date of the non-final rejection on 03/25/2021.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection to the Drawings
The previous objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) is maintained because they still do not include the following reference sign(s) mentioned in the description: Reference character (1212) (para. [0075], [0076]).  The existence of characters 1212-1, 1212-2, and 1212-3 is acknowledged.  However, these characters are not identical to reference character 1212.  Therefore, they are not substitutable for one another.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Schaffer on 09/17/2021.
The application has been amended as follows:

Claim 15.	(currently amended)		The additive manufacturing system of claim 9, wherein the at least one processor corrects the temperature data by scaling a measured temperature by a correction factor
φCORRECTION = AHEATED REGION ,
                   AHOT SPOT

where AHEATED REGION is an estimated area of the heated region and [[ALASER SPOT]] AHOT SPOT is an estimated area of the hot spot.

Claim 18.	(currently amended)		The additive manufacturing method of claim 17, wherein the correction factor is
φCORRECTION = AHEATED REGION ,
                   AHOT SPOT

where AHEATED REGION is the estimated area of the heated region and AHOT SPOT is the estimated area of the hot spot.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 2019/0128738 (A1) to Lo et al. (“Lo”).  Lo is directed to a method for measuring a temperature of a process area to accurately measure and obtain an actual temperature of the process area during a powder bed fusion process (additive manufacturing process).  Para. [0006], [0017].  When the average error between the first temperature and first simulated temperature is greater than a default value, the first emissivity is adjusted iteratively until the average error between the first temperature and the first simulation temperature is smaller than the default percentage.  Para. [0009].  
The average error is calculated based on T1C (first simulation temperature) (page 5, left column, Formula (1)), the calculation of which is based on NHAZ (number of nodes of the simulated process area corresponding to the simulation temperature field) (para. [0054]).  NHAZ can be calculated by multiplying NP (number of nodes of the simulated measuring spot size) with AHAZ (process area (350) = hot spot) divided by AP (spot size (360) = heated region).  Page 5, right column, Formula (3); para. [0055]; FIG. 3C.
The claimed invention recites correcting temperature by scaling the measured or collected temperature by a correction factor calculated based on a ratio of the estimated area of the hot spot and the estimated area of the heated region.  Lo differs in that the process area/spot size quotient is used to calculate a temperature, which is further used to calculate an error percentage, and the error percentage is used as a benchmark to adjust the emissivity.  Lo does not teach using the process area/spot size quotient as a factor to scale the measured or collected temperature.  Thus, Lo neither teaches nor suggests the inventions as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
September 17, 2021